Case 6:20-cv-01083-ADA Document 34-24 Filed 08/16/21 Page 1 of 14




                     EXHIBIT 21
Sysman: A Virtual File System for Managing Clusters                  https://www.usenix.org/legacy/event/lisa08/tech/full_papers/banikazemi...
                         Case 6:20-cv-01083-ADA Document 34-24 Filed 08/16/21 Page 2 of 14




          Mohammad Banikazemi, David Daly, and Bulent Abali - IBM T.
                        J. Watson Research Center

          Pp. 167–174 of the Proceedings of the 22nd Large Installation
                 System Administration Conference (LISA '08)
            (San Diego, CA: USENIX Association, November 9–14,
                                                          2008).




          Sysman is a system management infrastructure for clusters and data centers similar to the /proc file system. It
          provides a familiar yet powerful interface for the management of servers, storage systems, and other devices.
          In the Sysman virtual file system each managed entity (e.g., power on/off button of a server, CPU utilization
          of a server, a LUN on a storage device), is represented by a file. Reading from Sysman files obtains active
          information from devices being managed by Sysman. Writing to Sysman files initiates tasks such as turning
          on/off server blades, discovering new devices, and changing the boot order of a blade. The combination of
          the file access semantics and existing UNIX utilities such as grep and find that operate on multiple files allow
          the creation of very short but powerful system management procedures for large clusters. Sysman is an
          extensible framework and has a simple interface through which new system management procedures can be
          easily added. We show that by using a few lines of Linux commands system management operations can be
          issued to more than 2000 servers in one second and the results can be collected at a rate of more than seven
          servers per second. We have been using Sysman (and its earlier implementations) in a cluster of Intel and
          PowerPC blade servers containing hundreds of blades with various software configurations.




          Managing clusters made of hundreds and thousands of servers with various types of storage and network
          devices consumes a significant amount of system administration resources. Heterogeneity of devices in a
          cluster or data center and a plethora of command line interfaces, graphical user interfaces (GUI), and web
          based solutions available for managing different device types have made the management of these systems an
          ever more challenging task. Ethnographic studies of system administrators have shown deficiencies in current
          system management tools, including 1) poor situational awareness from having to interface with several
          management tools, 2) lack of support for planning and rehearsing complex system management procedures,
          and 3) incomplete functionality requiring system administrators to build their own tools [14]. It is also shown
          that the ability to automate and script system management functionality is crucial [14].

          Currently, there are several monitoring and management solutions for performing system administrative tasks
          in data centers and clusters [5, 8, 10, 12, 13, 20, 22, 23, 26]. Each of these solutions use a different graphical
          or web based interface. These solutions vary in how radical they are and how different an approach they
          require for dealing system administration and monitoring tasks. We discuss several of these solutions in the
                                                                                                       WSOU-ARISTA001447


1 of 13                                                                                                                   7/15/2021, 2:14 PM
Sysman: A Virtual File System for Managing Clusters                  https://www.usenix.org/legacy/event/lisa08/tech/full_papers/banikazemi...
                         Case 6:20-cv-01083-ADA Document 34-24 Filed 08/16/21 Page 3 of 14

          Related Work section.

          In our work we use a simple interface through which complicated system administrative tasks can be
          automated easily. We aim to design and provide a powerful yet familiar interface on top of which various
          system administrative tools can be built. In order to make such an interface successful, instead of providing
          all the commands for performing various tasks on all devices (which is impossible), we design the system
          such that manufacturers (and developers) can add the required programs and scripts for a given device to the
          system. We also design the system such that we take advantage of a large set of familiar system
          administration utilities (such as filesystem utilities that can be easily used for manipulating large number of
          files). We call our system Sysman.

          Sysman is an easily extensible framework. Our work was initiated by the need to manage a large set of IBM
          BladeCenters containing tens and hundreds of IBM blades in our lab. In our first implementation, we
          provided agents mainly targeting IBM BladeCenter [19] platform management and basic Linux server
          management. Our BladeCenter platform management agents leveraged the libraries developed for [16].
          However, we designed Sysman such that it can be enhanced by additional scripts and executables provided
          by the users and third parties, using a simple and well defined interface. No change to the Sysman file system
          itself is required for such additions.

          Sysman provides a unified and simple interface for managing various devices found in clusters and data
          centers. Sysman provides a /proc-like interface. The Sysman file system is layered over the command line
          interfaces and other tools available for managing devices, and provides a very simple yet powerful interface
          for accessing all these tools in a unified manner. The file system semantics enables the use of for example
          existing UNIX commands such as find, sort, and grep, and script programming to manage large clusters of
          servers as easily as a single server. Considering that UNIX (and Linux) file system commands are very
          simple yet can be utilized to perform very complicated tasks operating on many files, Sysman provides a very
          powerful and easy to use interface for cluster management. Furthermore, since most system administrators
          are already familiar with UNIX file system commands and writing shell scripts, they will have a very short
          learning curve with Sysman. Figure 1 contains three examples of how simply Sysman can be used to monitor
          and/or control a large number of devices.

          ### A simple command for finding all servers which are turned on
          find /sysman/systems -name power | xargs grep -l on
          ### List all the blade chassis whose temperature is above 35 degrees
          find . -name 'temperature_mp' | xargs grep "" | sed s/:/" "/g | \
                   awk '{ if ($2 >= 35.0) print $1 "temperature is: " $2}'
          ### A simple script to collect the vmstat of all servers in background
          #!/bin/bash
          LIST=`find /sysman/systems -name command`
          for i in $LIST; do
               echo "vmstat " > $i &
          done

                                                  Figure 1: Examples of Sysman usage.

          In addition to collecting data from servers in a cluster, Sysman uses exactly the same interface to monitor and
          manage various types of devices. This provides an opportunity to integrate various system management
          domain into one and reduce the system management cost. For a device to be Sysman enabled, it is enough to
          have a command line interface through which the device can be monitored and managed. Once such an
          interface exist, simple scripts can be added to the system to provide the basic methods for managing these
          devices. Furthermore, as use of virtual machines become more widely used, Sysman can be utilized to create,
          monitor, manage, and destroy them as well.

                                                                                                       WSOU-ARISTA001448


2 of 13                                                                                                                   7/15/2021, 2:14 PM
Sysman: A Virtual File System for Managing Clusters                https://www.usenix.org/legacy/event/lisa08/tech/full_papers/banikazemi...
                         Case 6:20-cv-01083-ADA Document 34-24 Filed 08/16/21 Page 4 of 14

          System management tasks are performed by accessing Sysman files. In particular, all tasks are accomplished
          by reading or writing a file or a directory look up operation. Sysman is a virtual file system similar to the
          Linux /proc or /sys file systems. Sysman creates a virtual file system where accessing files in the /sysman
          directory results in execution of related system management tasks. Sysman virtual file system is typically
          created on a management server. Each device or system is represented as a directory. Each device (or system)
          directory contains files through which various components of the device can be managed. Sysman files are
          not only bytes on disk but contain the active state of managed devices and systems. One can also consider
          Sysman as a vehicle for providing named pipes [6] where one side of the pipe is connected to a remote
          device. Sysman is an easily extensible framework. Sysman allows the inclusion of new devices by simply
          allowing agents and scripts developed for these devices be utilized by Sysman. Here are the contributions of
          Sysman:

                Sysman simplifies management of HPC clusters and data centers
                Provides a unified interface for managing different system types, servers, storage systems and network
                devices.
                File system representation of managed systems enables the use of simple and familiar, yet powerful
                UNIX (and Linux) file system commands for managing hundreds and thousands of systems as easily as
                a single system
                Sysman can be extended to support arbitrary device types provided that device operations can be
                represented as file read and write operations
                Since Sysman and its agents run in user-space, developing new extensions is easy.
                Graphical and web based interfaces can be built on top of Sysman

          The rest of this paper includes a background followed by the basic architecture of Sysman and advanced
          design issues. Related work, future work, and conclusions complete the presentation.




          The proc file system [18] is a virtual file system used in UNIX systems. Information about the system can be
          obtained by accessing files in the /proc directory. Linux, SUN Solaris, and IBM AIX are among operating
          systems which support such a virtual file system. Certain system parameters can be configured by writing to
          files in the /proc directory. The /proc file system, and the similar /sys file system are used for obtaining
          information and configuring local resources only. Sysman operates on a similar basis, but as opposed to the
          /proc system, it is used for managing networked systems. Therefore, it can be used to configure a much more
          diverse group of systems.

          Sysman is a virtual file system developed completely in user space through the use of FUSE, File system in
          User-space [4]. FUSE, is a kernel module, which provides a bridge to the kernel interface. FUSE is now part
          of the Linux kernel. It provides a simple API, has a very efficient user-space kernel interface and can be used
          by non privileged users. The path of a typical file system call is shown in Figure 2a. FUSE can intercept file
          system calls and redirect them to a user-space program for implementing virtual file systems. Several virtual
          file systems have been developed on top of FUSE. These file systems provide various features, from
          versioning, to encryption, to simple methods for accessing special devices. A list of file systems built on top
          of FUSE can be found at [3].




                                                                                                     WSOU-ARISTA001449


3 of 13                                                                                                                 7/15/2021, 2:14 PM
Sysman: A Virtual File System for Managing Clusters                   https://www.usenix.org/legacy/event/lisa08/tech/full_papers/banikazemi...
                         Case 6:20-cv-01083-ADA Document 34-24 Filed 08/16/21 Page 5 of 14




           Figure 2: (a) File system call with FUSE and (b) path of typical system administrative tasks with Sysman.

          In Sysman, we use FUSE to intercept accesses to Sysman files. While accesses to other files are not affected,
          certain access types to Sysman files result in information gathering, configuration, and other system
          administrative tasks. In particular, Sysman intercepts accesses to its directories. In the next section we
          provide discuss the basic architecture of Sysman.




          In Sysman, each device is represented as a separate directory with its own files and possibly subdirectories
          under the /sysman subtree. Figure 2b illustrates the path of typical system administrative tasks. When as part
          of a system administration task, a file in the /sysman directory is accessed, the file system call is intercepted
          by FUSE and its processing gets delegated to the user level Sysman program. In the rest of this section we
          discuss various aspects of Sysman in detail.

          Virtual File System Operations

          Main system management tasks are performed by either reading from a file in the /sysman directory or by
          writing into a file in this directory. When a file in /sysman directory is accessed, Sysman determines if there
          is an agent associated with the requested <file name, file system operation> pair, and executes the matching
          agent, if it exists, before processing the access as a regular file system read or write. For each <file name, file
          system operation> pair, the name of the corresponding agent is derived by Sysman. For example,
          discover_master.write is the agent to execute on write operations to the file discover_master. Sysman stores
          the agents in a hierarchical manner in a configurable location and therefore given the complete path of a file,
          the corresponding agent name and location can be easily found. If such an agent exists, it is executed. If not,
          no agents will be executed. In either case, the file access operation completes as a regular file system
          operation. That is, if the file system operation is a read from a file, Sysman reads the content of the file, or if
          the file system operation is a write to a file, it writes into the file.

          In general, read operations are used for obtaining information about the status of devices that are being
          managed. For example, by reading the content of the file power in a server directory, one can find out if the
          server is turned on or not. Sysman supports various information caching models that affect how often system
                                                                                                        WSOU-ARISTA001450


4 of 13                                                                                                                    7/15/2021, 2:14 PM
Sysman: A Virtual File System for Managing Clusters                    https://www.usenix.org/legacy/event/lisa08/tech/full_papers/banikazemi...
                         Case 6:20-cv-01083-ADA Document 34-24 Filed 08/16/21 Page 6 of 14

          management information is collected. Whenever a file is read, if the information is not already stored in the
          file, necessary action is taken to obtain the information, store it in the file and then present it to the user. If the
          information is already available, the behavior depends on the caching model used for that particular file. The
          cached information can be simply presented to the user or the content can be refreshed first. In certain cases,
          the information is collected periodically. The caching model is specified in the Sysman configuration file and
          can be set for a group of files or individual files. We will discuss this feature in more detail in the Special
          Files and Error Handling section.

          On the other hand, writes to certain files result in performing a task on the corresponding device (or
          component). For example, writing a 1 or the word on into a power file results in Sysman turning on the
          server. In cases where the result of the operation is required to be preserved, the result is stored in the file. A
          subsequent read from the file prints out the result in those cases. Sysman also recognizes certain file and
          directory names and extensions and performs certain predefined actions in response to accessing them. This
          feature is discussed in the Special Files and Error Handling section.

          The /sysman Directory Hierarchy

          The /sysman directory is organized such that each managed device has its own directory. Furthermore, similar
          devices (e.g., servers with the same type, or blades of an IBM BladeCenter) are listed under one directory.
          Files in each directory are used for managing the device represented by that directory. Similarly files in
          parent directories are used for obtaining information about the group a device belongs to. Figure 3 shows
          parts (not all) of the /sysman directory structure for a BladeCenter system in our lab consisting of eight
          chassis with 14 blade servers in each chassis (112 blade servers total) and several other servers. The creation
          of this directory tree is discussed later when we discuss the discovery mechanisms. Note the 8 chassis found
          under the directory /sysman/systems/chassis/. Each chassis is represented by a directory named after the IP
          address of the chassis management module, for example 10.10.1.1.




                                                                                                         WSOU-ARISTA001451


5 of 13                                                                                                                     7/15/2021, 2:14 PM
Sysman: A Virtual File System for Managing Clusters                       https://www.usenix.org/legacy/event/lisa08/tech/full_papers/banikazemi...
                         Case 6:20-cv-01083-ADA Document 34-24 Filed 08/16/21 Page 7 of 14

               /sysman                  master
                     '-      discover
                      -,.,   ids
                             systems


                              "' chassi\                 10.1000   .1.,
                                                              o
                                                                          °'    blades ~
                                                                                eventlo~t1 i ~                    power
                                                                                tern perature                     cpu
                                                         10.10.1.14                                               bootorder
                                                                                                                  macs
                                                         10 .10.8.1                                               Blue light
                                                                                                                  ids
                                                                                                     14           proc



                                                                                                                      '
                                                                                                                             fs
                                                          9.2.8.100 '           command                                      net
                                                          9.2.8.101             proc'\.                                      scsi
                                                                                                                             sys
                                                          9.2.8.102                           fs
                                                                                              net
                                                                                              scsi
                                                                                              sys
                                            Figure 3: Partial snapshot of a /sysman directory.

          In Figure 3, under each chassis subdirectory there is a blades directory and two files, temperature_mp and
          eventlog, which report the hardware temperature and hardware events common to the chassis, respectively.
          Blades directory contains up to 14 subdirectories named 1 to 14, each representing a blade server found in the
          chassis. Reading from files found under the blade directory, reports the blade status and properties. For
          example, the first command in Figure 4 displays the boot order of blade number 3 in the BladeCenter chassis
          whose Management Module (MM) IP address is 10.10.1.1. Likewise, for configuring devices, Sysman files
          may be written to. For example, to change the boot order of the blade, one may execute the second command
          in Figure 4.

          $ cat /sysman/system/chassis/10.10.1.1/blades/3/bootorder
          $ echo "network, floppy, cdrom, harddisk" > bootorder

                                   Figure 4: Examples of reading from and writing to Sysman files.

          Sysman is configured by a single configuration file. This configuration file specifies among other things the
          location of the Sysman agents (Figure 5a) and where the FUSE directory is mounted. By default, any access
          to a Sysman file refreshes the content of the file first. On the other hand, by default accessing a directory does
          not cause refreshing the directory except for proc and sys directories.




                                                                                                            WSOU-ARISTA001452


6 of 13                                                                                                                        7/15/2021, 2:14 PM
Sysman: A Virtual File System for Managing Clusters                      https://www.usenix.org/legacy/event/lisa08/tech/full_papers/banikazemi...
                         Case 6:20-cv-01083-ADA Document 34-24 Filed 08/16/21 Page 8 of 14
              sysm an_scripts
                                                                                                                     power
                       '-. discover_master                                                                           cpu
                         "'- ids                                                       blades ,                      bootorder
                              systems                                                  even 11 og~.. ~               macs
                                                                                       tern p eratu re               Bluelight



                               "'
                                                                                        ids                 0
                                                                                                                     proc
                                        chassis                                                             0
                                                                                                            0
                                                      blades ~
                                                      eventlog        power
                                                                      cpu                                   14       power



                                        servers
                                                      tern perature
                                                      "ds
                                                      1
                                                                      bo otorder
                                                                      macs
                                                                      Bluelight
                                                                      proc
                                                                                                                '    cpu
                                                                                                                     bootorder
                                                                                                                     macs
                                                                                                                     Bluelight
                                                                                                                     ids
                                            '\.. command
                                                 Proc                                                                proc
                                                 ids


                                              (a)                                            (b)
                              Figure 5: (a) Parts of a Sysman script directory and (b) different ids files.


          Discovery

          Sysman provides three methods for adding new devices to the system: prompted, automatic, and manual.

          The prompted method requires the writing of `1' to the /sysman/discover_master file. Once the file is written
          to, Sysman searches for devices known to it and appropriate directories and files are created upon discovery
          of new devices. BladeCenter chassis are discovered through the Service Location Protocol (SLP) [25]. The
          prompted method is used by issuing a command like the first command in Figure 6. This command causes
          Sysman to run the discover_master.write script which runs an SLP client program. The SLP client makes
          broadcast announcements to discover all the BladeCenter chassis on the local subnet. For each chassis
          discovered, a directory is created in the /sysman/system/chassis directory, with the IP address of the chassis
          management module as the name of the directory.

          $ echo "1" > /sysman/discover_master
          $ echo "server 10.10.2.15" > /sysman/discover_master

                                               Figure 6: Methods of discovery in Sysman.

          In the automatic method, Sysman periodically runs the same discovery processes as described above without
          user intervention. A discovery frequency is specified in the configuration file. When a new device is
          discovered that contains other devices, discovery is run automatically on the new device as well. In the
          manual method, the name or IP address of the device (or its management interface), along with the device
          type is written to the discover_master file. As a result of such a write, corresponding directories and files are
          created in the /sysman directory. The second command in Figure 6 adds a server to the system.

          Sysman File System Security

          Sysman uses the existing file system authentication and permission system used in Linux to control access to
                                                                                                           WSOU-ARISTA001453


7 of 13                                                                                                                       7/15/2021, 2:14 PM
Sysman: A Virtual File System for Managing Clusters                  https://www.usenix.org/legacy/event/lisa08/tech/full_papers/banikazemi...
                         Case 6:20-cv-01083-ADA Document 34-24 Filed 08/16/21 Page 9 of 14

          the files under /sysman. Access to /sysman can be limited to the root user if need be. If the access is not
          limited to root, regular file system permissions are checked to see if a user can access a file under /sysman.
          For example, users in a system administration group can be given both read and write access to sysman files,
          while other users can be limited to read access. In another example, a user or a group can be restricted to
          accessing only a subtree of /sysman, therefore authorizing those users to manage only a subset of the
          managed systems. Furthermore, other available access control lists can be also used for enhanced file
          security.

          The Command File

          A generic method for running tasks on a remote server using ssh is provided by writing the command into the
          command file. When a command is written to a file called command in the /sysman directory tree, the
          Sysman executes that command remotely. The result of the remote execution is written into the command
          file. A subsequent read from this file prints out the result of the command execution. The command agent
          provides a simple method for Sysman users to perform tasks not found under /sysman. This is similar to the
          C function system(<string>), except that the <string> runs on multiple systems found under the /sysman
          tree. For example, to get a list of running processes from all systems, one could execute the sequence of
          commands in Figure 7.

          $ echo "ps -ax" > run_this
          $ find /sysman/systems/servers -name command -exec cp run_this {} \;
          $ find /sysman/systems/servers -name command -exec cat {} \;

                                            Figure 7: Issuing commands to Sysman devices.




          In this section we describe some of the more advanced features of Sysman.

          Authentication for Access to Managed Systems

          Many managed systems and devices require their own authentication method or information. Since Sysman
          wraps other system management tools, Sysman must support a way to comply with the authentication
          requirements of the lower level tools and cache credentials. This is done through the use of the ids files. The
          user id and password are provided by the user by writing them into the ids file. These values are then
          encrypted and kept by Sysman in memory and are not written to a file as a security measure. Sysman agents
          can look up these credentials whenever they need them.

          Inheritance and Special Files

          Sysman supports inheritance in the /sysman hierarchy. One example of this feature is the ids file which
          contains <userid,password> pairs. In Figure 5b the user id and password for accessing blade 14 is found in
          the ids file under the blade 14 directory. However, blade 1 does not have its own ids file. In Sysman, it is not
          necessary to create an ids file for each managed device or system. The user ids and passwords propagate
          down directory trees for the convenience of the user.

          If a system management operation requires a user id and password, but there is no ids file in the
          corresponding directory, the ids of parent directory is searched for such an entry. This process is continued up
          in the directory tree until an ids file is found. Then the user id and password are retrieved by accessing the ids
                                                                                                       WSOU-ARISTA001454


8 of 13                                                                                                                   7/15/2021, 2:14 PM
Sysman: A Virtual File System for Managing Clusters                    https://www.usenix.org/legacy/event/lisa08/tech/full_papers/banikazemi...
                        Case 6:20-cv-01083-ADA Document 34-24 Filed 08/16/21 Page 10 of 14

          file. (The /sysman/ids file represents the top level ids file.)

          Special Files and Error Handling

          Sysman recognizes some files such as ids files as special files. Accesses to special files leads to the execution
          of predefined tasks by Sysman. Another special file is the lock file. In cases where a resource is shared by
          multiple devices (for example the management controller of several blades) and access to the shared resource
          needs to be serialized, Sysman provides the required mechanism for locking (by using a file called lock in the
          location corresponding to the shared resource of interest).

          Special files are used for handling errors. In Sysman, files ending with .status extension are special files.
          These files follow a simple format:
          <return_value [return_message]>

          Sysman and its agents use this file to store the return value of an operation (an integer) and possibly a human
          readable message indicating what the result is. If the operation succeed the return value will be zero. For
          example the status of executing a command initiated by writing to the power file in a directory will be stored
          in power.status in the same directory.

          This feature can be used to implement various error handling methods at Sysman level. That is, Sysman users
          can write their programs and scripts such that depending on the result of an operation, suitable actions can be
          taken. Another level of error handling can be performed at the level of agents. Agents used for managing
          devices can do more than passing the result status by using .status files. Agents can themselves be responsive
          to various error conditions and try to recover from various failures. (Our current implementation uses agents
          which can respond to failing connections, etc.)

          Unified /proc and /sys

          Directories called proc and sys are special directories in Sysman. Sysman consolidates information provided
          under the /proc and /sys directories of all managed Linux systems. Since these directories change
          dynamically, their content gets updated by accessing the corresponding remote device, whenever they are
          accessed. In other words, by default these directories will be refreshed upon access. Additional directories
          which require the same treatment can be defined in the Sysman configuration file.

          API and Extensibility

          Sysman supports a simple extensible interface for calling its agents (the underlying scripts and binary
          executables). Whenever a Sysman file is accessed the name and path of the agent to be executed are derived
          by Sysman. Then the agent is run and a set of parameters are passed to the agent as options (Figure 8).
          Currently, in addition to the complete path and file name of the file being accessed, three options are
          supported. User id and password (the -u and -p options) are used when accessing the device requires the use
          of a user id and password. The -i option is used to pass the information provided by user for accessing the
          file. For example, the content the user wants to write into a file is passed to the agent through the use of this
          option. As it can be seen, this interface is very simple and flexible. Agents for performing new tasks and/or
          supporting new devices can be easily developed by following this interface. Once the agent is developed and
          tested, it can be easily added to the Sysman directory for agents.

          agent -f file_name [-u user_id]
                   [-p password] [-i user_input]

                                                                                                         WSOU-ARISTA001455


9 of 13                                                                                                                     7/15/2021, 2:14 PM
Sysman: A Virtual File System for Managing Clusters                 https://www.usenix.org/legacy/event/lisa08/tech/full_papers/banikazemi...
                        Case 6:20-cv-01083-ADA Document 34-24 Filed 08/16/21 Page 11 of 14

                                                      Figure 8: Sysman API.


           Asynchronous Execution

           The main strength of Sysman is that it can be used along with a variety of file system and operating system
           commands and utilities. Sysman can be utilized in an asynchronous manner simply by accessing Sysman files
           asynchronously (i.e., in the background). This feature is very useful when hundreds and thousands of devices
           are being managed by Sysman. Let us consider a case where we want to obtain the CPU utilization (and other
           information provided by the vmstat command) of our compute nodes. If we collect this information node by
           node it will take a long time before all nodes are contacted. Alternatively by accessing corresponding files in
           the background as shown in the example below by using the ``&'' sign we can initiate access to the nodes
           without waiting for the responses to arrive (Figure 9).

           ## A simple script to collect the vmstat
           ## of all servers in background
           #!/bin/bash
           LIST=`find /sysman/systems -name command`
           for i in $LIST; do
             echo "vmstat " > $i &
           done

                                       Figure 9: Asynchronous execution of Sysman commands.

           Figure 10 shows how long it takes to get this information from up to more than 2000 nodes synchronously
           and asynchronously. It can be observed that when the operation is done asynchronously, the parallelism in
           obtaining the information from different nodes results in an order of magnitude reduction in total time.




                                                                                                      WSOU-ARISTA001456


10 of 13                                                                                                                 7/15/2021, 2:14 PM
Sysman: A Virtual File System for Managing Clusters                   https://www.usenix.org/legacy/event/lisa08/tech/full_papers/banikazemi...
                        Case 6:20-cv-01083-ADA Document 34-24 Filed 08/16/21 Page 12 of 14

                                Figure 10: Sysman synchronous and asynchronous execution modes.




           The difficulties in managing clusters containing many physical machines and now hundreds and thousands of
           virtual machines have led several research and development groups to work on various methods for
           automating system administrative tasks. Very different approaches have been taken by these groups. In this
           section we discuss some of the related work.

           Plan 9 is a distributed system built at AT&T Bell Laboratories [24] in which all system resources are
           represented by a hierarchical file system. Files in this file systems are not repositories for storing data on
           disk. However, resources are accessed using file-oriented read and write calls. The network protocol used for
           accessing and manipulating system resources is called 9P. Sysman uses a similar method for performing
           system management tasks.

           Xcpu [22] is a 9P based framework for process management in clusters and grids developed as Los Alamos
           National Laboratory intended to be a replacement for the bproc system for managing processes across a
           cluster. The system uses 9p to develop a directory tree to control the scheduling and execution of jobs on a
           large cluster. Each node in the system is represented by a directory, including subdirectories for all sessions
           running on the nodes. All processes are run within a session.

           The session directory includes the files arch, ctl, exec, and status among others. The arch file can be read
           indicating the architecture of the node, and the status file reports on the status of the session. The ctl and exec
           files are used to control the execution of a process in the session. The target image to run on the node is
           specified by copying the image to the exec file, while the control of the session is controlled by writing
           various values to the ctl file.

           Xcpu uses a similar architecture in representing system resources as directories and files that can be accessed
           for system management tasks. Configfs [2] is a user-space driven approach for configuring kernel objects.
           Similar to Xcpu and Sysman, resources are presented in a directory hierarchy and configuration tasks are
           achieved by accessing files. While Xcpu is mainly used for process management and Configfs is used for
           configuring kernel objects, Sysman is used for managing a larger and more diverse set of resources.

           Nagios [8] is a host and network monitoring application for monitoring private services and attributes such
           as, memory usage, CPU load, disk usage, and Running processes. Nagios watches hosts and services
           specified to it, and alert the user when things go bad and when they get better. It provides the ability to define
           event handlers to be run during service or host events. Ganglia [5] is another distributed monitoring system
           for high-performance computing systems such as clusters and Grids. It uses It uses widely used technologies
           such as XML, XDR, and RRDtool for data storage and visualization. IBM Cluster Systems Management
           (CSM) [1] is a management tool for clustered and distributed Intel and PowerPC systems. CSM supports
           Linux and AIX operating systems and can be used for system deployment, monitoring and management. In
           particular, CSM is designed to provide the parallelism required for efficient management of clusters made of
           hundreds of nodes. In contrast with these tools and products, for system administrators familiar with UNIX
           and UNIX-like environments, Sysman is very simple and can be deployed and used effectively in a very short
           amount of time.

           Usher [21] and MLN [15] aim for providing an extensible framework for managing large clusters and
           networks. In particular, Usher is a virtual machine management system with an interface whereby system
           administrators can ask for virtual machines and delegate the corresponding administrative tasks to modular
           plug-ins. The architecture of Usher is such that new plug-ins can be developed and utilized by users. The
                                                                                                        WSOU-ARISTA001457


11 of 13                                                                                                                   7/15/2021, 2:14 PM
Sysman: A Virtual File System for Managing Clusters                  https://www.usenix.org/legacy/event/lisa08/tech/full_papers/banikazemi...
                        Case 6:20-cv-01083-ADA Document 34-24 Filed 08/16/21 Page 13 of 14

           goals behind the architecture of Sysman is similar to those of Usher in that they both aim to provide an
           extensible framework where users can add their own modules (scripts) when need be. Sysman differs from
           Usher in its scope and the fact that it tries to target wider array of systems (including virtual systems) and
           devices such as storage and network devices.




           An early version of Sysman with limited set of features has been available on SourceForge [9]. We are
           extending our work to support storage devices as well. Currently we have developed several agents for
           managing IBM DS4000 series storage systems. These agents are used to create LUNs and map them to
           appropriate host systems. Although not discussed in the current version of the paper, we have completed this
           work. We are also extending Sysman to monitor and manage networking devices (in addition to those
           network switches which can be managed through IBM BladeCenter management modules and are
           supported).

           We are investigating scalable methods for supporting simultaneous and asynchronous execution of multiple
           instances of agents. We plan to work on providing a more robust error handling mechanism. We also plan to
           extend Sysman to cover the management of virtual machines as well. Using the interface for managing Linux
           KVM [7], Xen [17] and VMware [11] virtual machines, Sysman will be used to create and manage virtual
           machines. This will include the management of storage volumes for these virtual machines as well. Another
           direction for future is to enhance Sysman to become a distributed management system in which multiple
           Sysman servers cooperate with each other to provide a higher level of scalability and fault tolerance. We are
           investigating the use of multicast messages for issuing the same commands to multiple systems too.

           In this paper, we presented Sysman, a new infrastructure for system management. Sysman provides a simple
           yet very powerful interface which makes the automation of system management tasks very easy. Since
           Sysman is presented to end users as a virtual file system, all UNIX file system commands can be utilized to
           manage a cluster of possibly heterogeneous servers and other devices. Sysman is designed to be easily
           extensible. Agents for new devices can be developed and added to the system easily. Furthermore, graphical
           and web based interfaces can be added on top of Sysman.




           Mohammad Banikazemi is a research staff member at IBM T. J. Watson Research Center. His research
           interests include computer architecture, storage systems and simplifying server and storage management. He
           has a Ph.D. in Computer Science from Ohio State University, where he was an IBM Graduate Fellow. He has
           received an IBM Research Division Award and several IBM Invention Achievement Awards. He is a Senior
           member of both the IEEE and the ACM.

           David Daly is a research staff member at IBM T. J. Watson Research Center. He received a B.S. degree in
           computer engineering in 1998 from Syracuse University. He received Ph.D. and M.S. degrees in Electrical
           Engineering in 2005 and 2001 respectively, both from the University of Illinois at Urbana-Champaign. Since
           joining IBM in 2005, he has worked on computer system performance analysis and modeling, analyzing
           financial workloads for high performance computing, and simplifying server management.

           Bulent Abali received his Ph.D. from the Ohio State University in 1989. He has been a research staff member
           at IBM Research since then.


                                                                                                       WSOU-ARISTA001458


12 of 13                                                                                                                  7/15/2021, 2:14 PM
Sysman: A Virtual File System for Managing Clusters                https://www.usenix.org/legacy/event/lisa08/tech/full_papers/banikazemi...
                        Case 6:20-cv-01083-ADA Document 34-24 Filed 08/16/21 Page 14 of 14




           [1] Cluster Systems Management (CSM), https://www.ibm.com/systems/clusters/software/csm/index.html.

           [2] Configfs, https://www.mjmwired.net/kernel/Documentation/filesystems/configfs/.
           [3] File Systems Using FUSE, https://fuse.sourceforge.net/wiki/index.php/FileSystems.
           [4] FUSE: File System in Userspace, https://fuse.sourceforge.net/.
           [5] Ganglia, https://ganglia.sourceforge.net/.
           [6] Introduction to Named Pipes, https://www.linuxjournal.com/article/2156.
           [7] Kernel Based Virtual Machine, https://kvm.qumranet.com/kvmwiki.
           [8] Nagios, https://www.nagios.org/.
           [9] Sysmanfs: A Virtual Filesystem for System Management, https://sourceforge.net/projects/sysmanfs.
           [10] The openMosix Project https://openmosix.sourceforge.net/.
           [11] VMware, https://www.VMware.com.
           [12] Amar, L., A. Barak, E. Levy, and M. Okun, ``An On-Line Algorithm For Fair-Share Node Allocations in
           a Cluster,'' Proceedings of Seventh IEEE International Symposium on Cluster Computing and the Grid
           (CCGrid'07), 2007.
           [13] Amar, L., J. Stoesser, A. Barak, and D. Neumann, ``Economically Enhanced Mosix for Market-based
           Scheduling in Grid OS,'' Proceedings of Workshop on Economic Models and Algorithms for Grid Systems
           (EMAGS) 2007, 8th IEEE/ACM International Conference on Grid Computing (Grid 2007), 2007.
           [14] Barrett, R., E. Kandogan, P. P. Maglio, E. Haber, L. A. Takayama, and M. Prabaker, ``Field Studies of
           Computer System Administrators: Analysis of System Management Tools and Practices,'' Proceedings of
           ACM Conference on Computer Supported Cooperative Work, 2004.
           [15] Begnum, K., ``Managing Large Networks of Virtual Machines,'' LISA '06: Proceedings of the 20th
           Conference on Large Installation System Administration, p. 16, 2006.
           [16] Daly, D., J. H. Choi, J. E. Moreira, and A. P. Waterland, ``Base Operating System Provisioning and
           Bringup for a Commercial Supercomputer,'' Proceedings of The Third International Workshop on System
           Management Techniques, Processes and Services (SMTPS), 2007.
           [17] Dragovic, B., K. Fraser, S. Hand, T. Harris, A. Ho, I. Pratt, A. Warfield, P. Barham, and R. Neugebauer,
           ``Xen and the Art of Virtualization,'' Proceedings of the ACM Symposium on Operating Systems Principles,
           2003.
           [18] Faulkner, R. and R. Gomes, ``The Process File System and Process Model in UNIX System V,'' USENIX
           Winter, pp. 243-252, 1991.
           [19] IBM BladeCenter, https://www.ibm.com/systems/bladecenter/.
           [20] Massie, M. L., B. N. Chun, and D. E. Culler, ``The Ganglia Distributed Monitoring System: Design,
           Implementation, and Experience,'' Parallel Computing, Vol. 30, Num. 7, 2004.
           [21] McNett, M., D. Gupta, A. Vahdat, and G. M. Voelker, ``Usher: An Extensible Framework for Managing
           Clusters of Virtual Machines,'' Proceedings of the 21st Large Installation System Administration Conference
           (LISA), November, 2007.
           [22] Minnich, R. and A. Mirtchovski, ``Xcpu: A New, 9p-Based Process Management System for Clusters
           and Grids,'' Proceedings of IEEE International Conference on Cluster Computing, 2006.
           [23] Mirtchovski, A. and L. Ionkov, ``Kvmfs: Virtual Machine Partitioning for Clusters and Grids,''
           Proceedings of The Linux Symposium, 2007.
           [24] Pike, R., D. Presotto, K. Thompson, H. Trickey, and P. Winterbottom, ``The Use of Name Spaces in Plan
           9,'' Operating Systems Review, Vol. 27, Num. 2, 1993.
           [25] RFC 2608, Service Location Protocol (SLP), Version 2, https://tools.ietf.org/html/rfc2608.
           [26] Sacerdoti, F., M. Katz, M. Massie, and D. Culler, ``Wide Area Cluster Monitoring with Ganglia,''
           Proceedings of IEEE International Conference on Cluster Computing, 2003.


                                                                                                     WSOU-ARISTA001459


13 of 13                                                                                                                7/15/2021, 2:14 PM
